              Case 18-19121-RAM             Doc 1546        Filed 11/14/19       Page 1 of 23



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

In re:                                                  Chapter 11

1 GLOBAL CAPITAL LLC, et al.,                           Case No. 18-19121-RAM

                     Debtors. 1                         (Jointly Administered)


               DEBTORS’ MOTION FOR APPROVAL OF AMENDMENT
             TO SETTLEMENT AGREEMENT EXECUTED BY AND AMONG
              THE DEBTORS AND TRAVIS PORTFOLIO, LLC, OLIPHANT
                 FINANCIAL, LLC, AND COLLINS ASSET GROUP, LLC

              Any interested party who fails to file and serve a written response to
                this motion within 21 days after the date of service stated in this
              motion shall, pursuant to Local Rule 9013-1(D), be deemed to have
             consented to the entry of an order in the form attached to this motion.
                         Any scheduled hearing may then be canceled.

         The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”)

move (this “Motion”), pursuant to sections 105(a) and 1107(a) of title 11 of the United States

Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rule 9019(a) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 9019-1(A) of the Local Rules of the

United States Bankruptcy Court for the Southern District of Florida (the “Local Rules”), for an

order, substantially in the form attached hereto as Exhibit A, authorizing and approving the

Amendment to Settlement Agreement (the “Amendment”), a copy of which is attached hereto as

Exhibit B, made and entered into on November 4, 2019, by and among the Debtors and Travis


1
    The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each
    Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, d/b/a 1 GC Collections,
    1250 E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC, d/b/a
    1 West Collections, 1250 E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009 (1711). On
    February 19, 2019, the Debtors registered the fictitious names “1 GC Collections” and “1 West Collections”
    with the Florida Department of State.
             Case 18-19121-RAM         Doc 1546      Filed 11/14/19     Page 2 of 23



Portfolio, LLC (“Travis”), Oliphant Financial, LLC, and Collins Asset Group, LLC

(collectively, the “Travis Parties”). In support of this Motion, the Debtors state:

               JURISDICTION, VENUE, AND STATUTORY PREDICATES

        1.     The Bankruptcy Court has jurisdiction over this Motion pursuant to 28 U.S.C.

§§ 157 and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2).

        2.     Venue is proper before this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and

1409.

        3.     The statutory and legal predicates for the relief requested herein are sections

105(a) and 1107(a) of the Bankruptcy Code, Bankruptcy Rule 9019(a), and Local Rule 9019-

1(A).

                           STATUS OF THE CHAPTER 11 CASES

        4.     On July 27, 2018 (the “Petition Date”), the Debtors commenced these chapter 11

cases (the “Chapter 11 Cases”) by filing voluntary petitions for relief under chapter 11 of the

Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Florida (the

“Bankruptcy Court”).        A detailed factual background of the Debtors’ businesses and

operations, as well as the events precipitating the commencement of these Chapter 11 Cases, are

set forth in the Debtors’ Chapter 11 Case Management Summary [ECF No. 8].

        5.     On July 22, 2019, the Debtors and the Committee filed the First Amended Joint

Plan of Liquidation of 1 Global Capital LLC and 1 West Capital LLC Under Chapter 11 of the

Bankruptcy Code Proposed by the Debtors and the Official Committee of Unsecured Creditors

(as it may be further amended, supplemented or modified from time to time, the “Plan”) [ECF

No. 805].

        6.     On September 20, 2019, the Court entered the Order Confirming First Amended

Joint Plan of Liquidation of 1 Global Capital LLC and 1 West Capital LLC Under Chapter 11 of


                                                 2
             Case 18-19121-RAM          Doc 1546      Filed 11/14/19     Page 3 of 23



the Bankruptcy Code Proposed by the Debtors and the Official Committee of Unsecured

Creditors [ECF No. 1197] (the “Confirmation Order”), confirming the Plan. The Plan’s

effective date has not yet occurred.

                                 RELEVANT BACKGROUND

A.     Disputes Among the Debtors and the Travis Parties

       7.      Prior to the commencement of the Chapter 11 Cases, Travis and Debtor 1 Global

Capital LLC (“1GC”) entered into nineteen (19) Merchant Cash Advance Agreements on

various dates and in various amounts (collectively, the “Merchant Agreements”), whereby 1GC

advanced to Travis an aggregate amount of $62,514,229. As of August 13, 2019, Travis remitted

to 1GC an aggregate amount of $13,607,248 on account of the Merchant Agreements.

       8.      Following the commencement of the Chapter 11 Cases, each of the Travis Parties

filed proofs of claim, asserting secured and unsecured claims against the Debtors in an aggregate

amount exceeding $150 million (the “Travis, Collins and Oliphant Proofs of Claim”).

       9.      On March 22, 2019, the Debtors filed the Adversary Complaint for Damages,

Declaratory Judgment, and Disallowance/Subordination of Proofs of Claim against the Travis

Parties, commencing case number 19-01072-RBR (the “Adversary Proceeding”). The Debtors

asserted that the Travis Parties breached the Merchant Agreements by failing to make all

payments when due and refusing to provide documentation as required by the Merchant

Agreements.    As a result, the Debtors pursued, among other things, foreclosure of certain

security interests and recovery of damages, together with interest, costs, and other relief.

       10.     On July 9, 2019, the Debtors filed the Motion to Dismiss Travis Portfolio, LLC’s,

Oliphant, LLC’s, and Collins Asset Group, LLC’s Proofs of Claim [Case No. 19-01072-RAM,




                                                  3
               Case 18-19121-RAM       Doc 1546     Filed 11/14/19    Page 4 of 23



ECF No. 31] (the “Motion to Dismiss”), seeking dismissal of the Travis, Collins and Oliphant

Proofs of Claim.

B.       Settlement with the Travis Parties

         11.    On August 13, 2019, Judge Erik P. Kimball conducted a successful settlement

conference among the Travis Parties, the Debtors, and the Committee. The parties then entered

into a settlement agreement (the “Settlement Agreement”), subject to Bankruptcy Court

approval, that resolved the Adversary Proceeding and the Travis, Collins and Oliphant Proofs of

Claim.

         12.    On September 19, 2019, the Bankruptcy Court entered the Order Granting

Debtors’ Motion for Approval of Settlement Agreement Executed by and Among the Debtors and

the Travis Parties [ECF No. 1178], approving the Settlement Agreement.

         13.    The Settlement Agreement provides that the Travis Parties shall cause the sum of

$27,500,000.00 in cash (the “Cash Settlement Payment”) to be paid to the Debtors by no later

than October 15, 2019 (the “Settlement Payment Deadline”), or in the event that the

Bankruptcy Court has not entered an Order approving the Settlement Agreement by October 15,

2019, then within seven (7) calendar days of entry of a Bankruptcy Court Order approving the

Settlement Agreement.

C.       Extension of the Settlement Payment Deadline

         14.    On October 15, 2019, the Travis Parties filed the Motion of the Travis Portfolio,

LLC, Oliphant Financial, LLC, and Collins Asset Group, LLC to Extend Time To Comply with

Settlement Agreement Approved at ECF 1178 [ECF No. 1445], requesting entry of an order

extending the Settlement Payment Deadline through and including October 18, 2019. The

Debtors consented to the extension of the Settlement Payment Deadline, and the Bankruptcy




                                                4
              Case 18-19121-RAM             Doc 1546       Filed 11/14/19        Page 5 of 23



Court entered the Agreed Order on Motion to Extend Time to Comply with Settlement Agreement

Approved at ECF 1178 [ECF 1445] on October 23, 2019 [ECF 1458].

        15.     On October 18, 2019, the Travis Parties failed to cause the payment of the Cash

Settlement Payment to the Debtors.            The Debtors declared an event of default under the

Settlement Agreement and served a notice of default and reservation of rights on the Travis

Parties. The Travis Parties have since filed two other motions [ECF Nos. 1449 and 1471]

seeking further extensions of the Settlement Payment Deadline.

        16.     The Debtors have agreed to extend the Settlement Payment Deadline through and

including November 15, 2019, pursuant to the terms and conditions set forth in the Amendment.

     SUMMARY OF THE AMENDMENT TO THE SETTLEMENT AGREEMENT2

        17.     The Amendment provides that the deadline for the Travis Parties to cause the

Cash Settlement Payment to be paid to the Debtors is November 15, 2019. In consideration for

the extension of the Settlement Payment Deadline, the Travis Parties agreed to certain terms that

are summarized as follows:

                a.       Interest shall accrue on the Cash Settlement Payment at ten percent (10%)
                         per annum commencing from October 15, 2019, and is payable in full on
                         November 15, 2019;

                b.       in the event that the Travis Parties do not pay the Cash Settlement
                         Payment to the Debtors by November 15, 2018, then interest shall accrue
                         on the amount of the Cash Settlement Payment less any payments made by
                         the Travis Parties since August 14, 2019 at a default rate of thirteen
                         percent (13%) per annum commencing on November 16, 2019;

                c.       the Travis Parties stipulate and agree that the Cash Settlement Payment,
                         less any payments remitted to the Debtors by the Travis Parties since
                         August 14, 2019, is due and payable as of November 15, 2019; each
                         Travis Party waives every present and future defense, cause of action,
                         counterclaim or setoff which any Travis Party may have as to any action

2
    This summary is not a complete statement of all settlement terms contained in the Amendment. In the event of
    any discrepancy between the terms summarized in this Motion and the terms set forth in the Amendment, the
    Amendment controls.


                                                       5
             Case 18-19121-RAM       Doc 1546      Filed 11/14/19     Page 6 of 23



                     by the Debtors in enforcing the Settlement Agreement; and in the event of
                     a further default by the Travis Parties, the Travis Parties agree, without a
                     prior notice of default or notice to cure, the Debtors may file a motion for
                     the entry of a final judgment with the Bankruptcy Court or the United
                     States District Court for the Southern District of Florida;

              d.     in the event that the Debtors institute any legal suit, action, or proceeding
                     against any or all of the Travis Parties to enforce the terms contained in
                     the Settlement Agreement, including but not limited to, for failure to
                     timely pay the Cash Settlement Payment to the Debtors, then the Debtors
                     shall be entitled to receive, in addition to all other damages to which it
                     may be entitled, the costs incurred by the Debtors in conducting the suit,
                     action, or proceeding, including reasonable attorneys’ fees and expenses
                     and court costs; and

              e.     the Travis Parties shall provide a weekly substantive update on their
                     efforts to make the Cash Settlement Payment by the close of business on
                     Friday of each week until the Cash Settlement Payment is paid to the
                     Debtors.

       18.    The Debtors believe that the Amendment is fair and equitable and in the best

interests of their estates, and it will result in the Cash Settlement Payment being paid by the

Travis Parties to the Debtors or, if such payment is not made, minimize the costs and risks

associated with commencing litigation to enforce the Settlement Agreement or otherwise seeking

to enforce remedies in connection with the payment default on the Settlement Agreement.

                                   RELIEF REQUESTED
       19.    By this Motion, the Debtors seek entry of an order, substantially in the form

attached hereto as Exhibit A, authorizing and approving the Amendment.

                            BASIS FOR RELIEF REQUESTED

       20.    Bankruptcy Rule 9019(a) provides, in relevant part, that “[o]n motion by the

trustee and after notice and a hearing, the court may approve a compromise or settlement.” Fed.

R. Bankr. P. 9019(a). Section 1107(a) of the Bankruptcy Code grants a debtor-in-possession the

rights and powers afforded to a trustee serving in a chapter 11 case. See 11 U.S.C. § 1107(a).

Furthermore, section 105(a) of the Bankruptcy Code provides that “[t]he court may issue any


                                               6
             Case 18-19121-RAM          Doc 1546      Filed 11/14/19     Page 7 of 23



order, process, or judgment that is necessary or appropriate to carry out the provisions of this

title.” See 11 U.S.C. § 105(a).

       21.     When considering whether to approve a compromise or settlement under Rule

9019, a bankruptcy court must determine if the proposed compromise or settlement is fair,

equitable, reasonable and in the best interests of the debtor’s estate. See Protective Comm. for

Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968); In re Se.

Banking Corp., 314 B.R. 250, 272 (Bankr. S.D. Fla. 2004) (holding a bankruptcy court considers

whether a settlement is “fair and equitable”). A bankruptcy court is not required to decide the

merits of claims, but is to assess the probability of succeeding on those claims. See In re

Vazquez, 325 B.R. 30, 35 (Bankr. S.D. Fla. 2005).

       22.     Approval of a settlement or compromise in a bankruptcy proceeding is within the

sound discretion of a bankruptcy court, and will not be disturbed or modified on appeal unless

approval or disapproval is an abuse of discretion. See In re Chira, 367 B.R. 888, 896 n.10 (S.D.

Fla. 2007) (citing In re Air Safety Intern., L.C., 336 B.R. 843, 852 (S.D. Fla. 2005)); In re Arrow

Air, Inc., 85 B.R. 886, 891 (Bankr. S.D. Fla. 1988). The test is whether the proposed settlement

“fall[s] below the lowest point in the range of reasonableness.” Martin v. Pahiakos (In re

Martin), 490 F.3d 1272, 1274-75 (11th Cir. 2007); In re Arrow Air, Inc., 85 B.R. at 891.

       23.     The Eleventh Circuit established four factors to be considered as additional

guidance when determining whether a settlement or compromise should be approved:

               (i)     The probability of success in litigation;

               (ii)    The difficulties, if any, to be encountered in the matter of collection;

               (iii)   The complexity of the litigation involved and the expense, inconvenience
                       and delay necessarily attending it; and




                                                 7
               Case 18-19121-RAM        Doc 1546     Filed 11/14/19      Page 8 of 23



                (iv)     The paramount interest of the creditors and a proper deference to their
                         reasonable views in the premises.

Wallace v. Justice Oaks II, Ltd. (In re Justice Oaks, II, Ltd.), 898 F.2d 1544, 1459 (11th Cir.

1990).

         24.    The Justice Oaks factors weigh in favor of the Court’s authorization and approval

of the Amendment. Considering the interests of creditors, the relative probabilities of success,

the complex nature and the inherent and uncertain risks of litigation, and the cost, expense,

inconvenience, and delay associated with the same, execution of the Amendment is prudent,

reasonable, fair and equitable, and reflects the sound and reasonable business judgment of the

Debtors.

         25.    The Debtors believe that the Amendment will allow the Debtors to avoid costly

and lengthy litigation to enforce the terms of the Settlement Agreement. Taking any such action

against the Travis Parties could reduce the value of the estates and the recovery of creditors.

         26.    Pursuing litigation is inherently complicated, and the expense, inconvenience, and

delay associated with taking legal action to enforce the terms of the Settlement Agreement weigh

heavily in favor of resolving to extend the Settlement Payment Deadline as set forth in the

Amendment. In addition, the Amendment is in the best interests of creditors because it ensures a

meaningful recovery from the Travis Parties in a timely manner.

         27.    The agreed-upon terms of the Amendment are the product of arm’s-length

negotiations between the Debtors and the Travis Parties.

         28.    In light of the foregoing, the Debtors submit that the terms of the Amendment are

fair and reasonable and entry of the proposed order will be in the best interests of the Debtors’

estates and creditors.     Accordingly, the Debtors respectfully request the Bankruptcy Court

approve the Amendment.



                                                 8
            Case 18-19121-RAM         Doc 1546       Filed 11/14/19     Page 9 of 23



                                        CONCLUSION

       WHEREFORE, the Debtors respectfully request that the Bankruptcy Court enter an

order substantially in the form attached hereto as Exhibit A, (i) granting the Motion,

(ii) authorizing and approving the Amendment; and (iii) granting such other and further relief as

may be just and proper.

Dated: November 14, 2019                           GREENBERG TRAURIG, LLP

                                                   /s/ John R. Dodd
                                                   Paul J. Keenan Jr.
                                                   Fla. Bar No. 0594687
                                                   keenanp@gtlaw.com

                                                   John R. Dodd
                                                   Fla. Bar No. 38091
                                                   doddj@gtlaw.com

                                                   333 S.E. 2nd Avenue, Suite 4400
                                                   Miami, Florida 33131
                                                   Tel: 305-579-0500
                                                   Fax: (305) 579-0717

                                                   Counsel for the Debtors
                                                   and Debtors-in-Possession




                                               9
Case 18-19121-RAM   Doc 1546   Filed 11/14/19   Page 10 of 23



                       EXHIBIT A

                      Proposed Order

                        (Attached)
               Case 18-19121-RAM               Doc 1546        Filed 11/14/19        Page 11 of 23




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION
                                       www.flsb.uscourts.gov

In re:                                                     Chapter 11

1 GLOBAL CAPITAL LLC, et al.,                              Case No. 18-19121-RAM

                       Debtors. 1                          (Jointly Administered)


              ORDER GRANTING DEBTORS’ MOTION FOR APPROVAL
         OF AMENDMENT TO SETTLEMENT AGREEMENT EXECUTED BY AND
          AMONG THE DEBTORS AND TRAVIS PORTFOLIO, LLC, OLIPHANT
               FINANCIAL, LLC, AND COLLINS ASSET GROUP, LLC

          THIS MATTER came before the Bankruptcy Court upon the Debtors’ Motion for

Approval of Amendment to Settlement Agreement Executed By and Among the Debtors and


1
    The Debtors in these Chapter 11 Cases, along with the business addresses and the last four (4) digits of each
    Debtor’s federal tax identification number, if applicable, are: 1 Global Capital LLC, d/b/a 1 GC Collections, 1250
    E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009 (9517); and 1 West Capital LLC, d/b/a 1 West
    Collections, 1250 E. Hallandale Beach Blvd., Suite 605, Hallandale Beach, FL 33009 (1711). On February 19,
    2019, the Debtors registered the fictitious names “1GC Collections” and “1 West Collections” with the Florida
    Department of State.
             Case 18-19121-RAM               Doc 1546        Filed 11/14/19        Page 12 of 23



Travis Portfolio, LLC, Oliphant Financial, LLC, and Collins Asset Group, LLC [ECF No. [____]

(the “Motion”)2 filed by the above-captioned debtors and debtors-in-possession (collectively, the

“Debtors”). By the Motion, the Debtors seek an order, pursuant to sections 105(a) and 1107(a)

of the Bankruptcy Code, Bankruptcy Rule 9019, and Local Rule 9019-1(A), authorizing and

approving the Amendment.

        The Bankruptcy Court, having reviewed the Motion and the Amendment, finds that (i) it

has jurisdiction over the matters raised in the Motion pursuant to 28 U.S.C. §§ 157 and 1334;

(ii) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) and this Bankruptcy Court

may enter a final order consistent with Article III of the Constitution; (iii) venue is proper before

this Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409; (iv) the relief requested in the

Motion is in the best interests of the Debtors, their estates, their creditors and other parties in

interest; (v) notice of the Motion was appropriate under the circumstances and no other notice

need be provided; (vi) the Debtors have represented that the Motion was served on all parties

required by Local Rule 9013-1(D), that the 21-day response time provided by that rule has

expired, that no one has filed, or served on the Debtors, a response to the Motion, and that the

form of order was attached as an exhibit to the Motion; and (vii) upon review of the record

before the Bankruptcy Court, including the legal and factual bases set forth in the Motion, good

and sufficient cause exists to grant the relief requested. Accordingly, it is

        ORDERED as follows:

        1.       The Motion is GRANTED as set forth herein.

        2.       The Debtors are AUTHORIZED to execute and enter into the Amendment, and

the Amendment is APPROVED in its entirety.


2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed to it in the Motion.



                                                         2
            Case 18-19121-RAM          Doc 1546      Filed 11/14/19       Page 13 of 23



       3.       The Debtors are hereby authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

       4.       This Bankruptcy Court shall retain jurisdiction with respect to all matters arising

from or relating to the interpretation or implementation of this Order.

                                         #       #       #

Submitted by:

John R. Dodd, Esq.
Fla. Bar. No. 38091
doddj@gtlaw.com
GREENBERG TRAURIG, LLP
333 S.E. 2nd Avenue, Suite 4400
Miami, Florida 33131
Telephone: (305) 579-0500

Counsel for the Debtors
and Debtors-in-Possession

(Epiq Corporate Restructuring, LLC is directed to serve copies of this Order upon all interested
parties and to file a Certificate of Service with the Bankruptcy Court.)




                                                 3
Case 18-19121-RAM   Doc 1546   Filed 11/14/19   Page 14 of 23



                       EXHIBIT B

                       Amendment

                       (Attached)
           Case 18-19121-RAM         Doc 1546      Filed 11/14/19    Page 15 of 23



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   www.flsb.uscourts.gov

In re:                                          Chapter 11

1 GLOBAL CAPITAL LLC, et al.,                   Case No. 18-19121-RAM

                  Debtors.                      (Jointly Administered)


1 GLOBAL CAPITAL LLC d/b/a 1 GC                 Adv. Proc. No. 19-01072-RAM
COLLECTIONS; and 1 WEST CAPITAL
LLC d/b/a 1 WEST COLLECTIONS,

                  Plaintiffs,

                      v.

TRAVIS PORTFOLIO, LLC; OLIPHANT
FINANCIAL, LLC; and COLLINS ASSET
GROUP, LLC,

                 Defendants.


                    AMENDMENT TO SETTLEMENT AGREEMENT

         THIS AMENDMENT TO SETTLEMENT AGREEMENT (this “Amendment”) is
made and entered into on November 4, 2019, by and among TRAVIS PORTFOLIO, LLC, a
Delaware limited liability company (“Travis”), OLIPHANT FINANCIAL, LLC, a Florida
limited liability company (“Oliphant”), and COLLINS ASSET GROUP, LLC, a Delaware
limited liability company (“Collins”, and collectively with Travis and Oliphant, the
“Defendants”, and each, a “Defendant”); and 1 GLOBAL CAPITAL LLC, a Florida limited
liability company (“1 Global”) and 1 WEST CAPITAL LLC, a Florida limited liability company
(“1 West”, and together with 1 Global, the “Debtors”, and each, a “Debtor”). The Defendants
and Debtors shall also be referred to herein collectively as the “Parties”, and individually as a
“Party”.

                                             RECITALS

       WHEREAS, between September 28, 2017 and July 17, 2018, Travis and 1 Global
entered into nineteen (19) Merchant Cash Advance Agreements on various dates and in various
amounts (collectively, the “Merchant Agreements”), whereby 1 Global advanced to Travis an
aggregate amount of $62,514,229;



                                               1
           Case 18-19121-RAM         Doc 1546     Filed 11/14/19    Page 16 of 23



        WHEREAS, on July 27, 2018, each of 1 Global and 1 West filed voluntary petitions
under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), commencing
case number 18-19121-RAM (Jointly Administered) (the “Bankruptcy Case”) in the United
States Bankruptcy Court for the Southern District of Florida (the “Bankruptcy Court”);

       WHEREAS, on September 19, 2019, the Bankruptcy Court entered its Order Granting
Debtors’ Motion for Approval of Settlement Agreement Executed by and Among the Debtors and
Travis Portfolio, LLC, Oliphant Financial, LLC and Collins Asset Group, LLC [ECF 1178], by
which the Bankruptcy Court approved the Settlement Agreement by and among the Parties dated
as of August 20, 2019 (as amended by this Amendment, the “Settlement Agreement”);

       WHEREAS, since August 14, 2019, Travis has remitted to 1 Global $2,147,801.42 on
account of the Merchant Agreements;

        WHEREAS, paragraph 1 of the Settlement Agreement provides that “[t]he Defendants
shall cause the sum of $27,500,000.00 in cash (the “Cash Settlement Payment”) to be paid to the
Debtors by no later than October 15, 2019, or in the event that the Bankruptcy Court has not
entered an Order approving this Agreement by October 15, 2019, then within seven (7) calendar
days of entry of a Bankruptcy Court Order approving this Agreement”, and that “[e]ach of the
Defendants are joint and severally liable for the Cash Settlement Payment”; and

        WHEREAS, the Defendants requested an extension of the October 15, 2019 deadline
through October 18, 2019, the Debtors agreed to such request, and the Bankruptcy Court entered
its Agreed Order on Motion to Extend Time to Comply with Settlement Agreement Approved at
ECF 1178 [ECF 1445] on October 23, 2019 [ECF 1458];

        WHEREAS, the Defendants did not pay to the Debtors the Cash Settlement Payment on
or before October 18, 2019, and the Defendants have not paid the Cash Settlement Payment as of
the date of this Amendment;

        WHEREAS, the Debtors declared an event of default under the Settlement Agreement
for failure of the Defendants to make the Cash Settlement Payment and properly served a notice
of default and reservation of rights on the Defendants dated as of October 23, 2019; and

       WHEREAS, the Defendants have requested an additional extension of the deadline to
pay the Cash Settlement Payment to the Debtors through November 15, 2019, and the Debtors
have agreed to such extension, subject to the terms and conditions set forth herein.

        NOW, THEREFORE, in consideration of the premises and agreements contained
herein, and for other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Parties, it is hereby agreed by and among the Parties as follows:

       1.     Acknowledgement. Each of the Parties hereby agrees that the recitals set forth
above are accurate and true.

      2.      Extension of Deadline. The Debtors hereby agree that the deadline for the
Defendants to cause the Cash Settlement Payment to be paid to the Debtors is November 15,
2019. Each of the Defendants remain joint and severally liable for the Cash Settlement Payment.


                                              2
            Case 18-19121-RAM          Doc 1546      Filed 11/14/19     Page 17 of 23



Travis shall continue to make payments to the Debtors in the ordinary course of business as the
Defendants have been so doing in the course of the Bankruptcy Case pursuant to the Merchant
Agreements until the Cash Settlement Payment is paid to the Debtors, and any such ordinary
course payments made on or after August 14, 2019 shall be credited against the Cash Settlement
Payment. The failure of the Defendants to timely pay the Cash Settlement Payment in its
entirety, net of credits as provided in the previous sentence, shall be an event of default under the
Settlement Agreement, and the Debtors and any successor, such as a liquidating trust, shall have
the right to enforce this Amendment in the event of such default or to exercise any other
available remedy at law or in equity arising under this Amendment.

       3.      Consideration for Extension. In consideration for the extension of the payment
deadline, the Defendants agree as follows:

              (a)   Interest shall accrue on the Cash Settlement Payment at ten percent (10%)
       per annum commencing from October 15, 2019, and is payable in full on November 15,
       2019;

               (b)      in the event that the Defendants do not pay the Cash Settlement Payment
       to the Debtors by November 15, 2018, then interest shall accrue on the amount of the
       Cash Settlement Payment less any payments made by Travis since August 14, 2019 at a
       default rate of thirteen percent (13%) per annum commencing on November 16, 2019;

               (c)     the Defendants hereby stipulate and agree that the Cash Settlement
       Payment, less any payments remitted to the Debtors by Travis since August 14, 2019, is
       due and payable as of November 15, 2019; each Defendant waives every present and
       future defense, cause of action, counterclaim or setoff which any Defendant may have as
       to any action by the Debtors in enforcing the Settlement Agreement; and in the event of a
       further default by the Defendants, the Defendants agree, without a prior notice of default
       or notice to cure, the Debtors may file a motion for the entry of a final judgment with the
       Bankruptcy Court or the United States District Court for the Southern District of Florida;

              (d)    in the event that the Debtors institute any legal suit, action, or proceeding
       against any or all of the Defendants to enforce the terms contained in the Settlement
       Agreement, including but not limited to, for failure to timely pay the Cash Settlement
       Payment to the Debtors, then the Debtors shall be entitled to receive, in addition to all
       other damages to which it may be entitled, the costs incurred by the Debtors in
       conducting the suit, action, or proceeding, including reasonable attorneys’ fees and
       expenses and court costs; and

               (e)    the Defendants shall provide a weekly substantive update on their efforts
       to make the Cash Settlement Payment by the close of business on Friday of each week
       until the Cash Settlement is paid.

Each of the foregoing is a material inducement for the Debtors to grant the extension set forth
herein.




                                                 3
            Case 18-19121-RAM          Doc 1546       Filed 11/14/19     Page 18 of 23



       4.      Amendment Binding on Defendants When Executed. This Amendment and
the terms set forth herein shall be binding upon each of the Defendants immediately upon
execution by all of the Parties.

        5.    Amendment Binding on Debtors Subject to Bankruptcy Court Approval.
This Amendment and the terms set forth herein are binding upon each of the Debtors subject to
approval by the Bankruptcy Court. The Debtors shall promptly seek Bankruptcy Court approval
of this Amendment.

        6.      Representations and Warranties. Each Party hereby represents and warrants to
the other Parties that:

       (a)     It has the full right, corporate power and authority to enter into this Amendment,
to grant the waivers and releases contained herein and to perform its obligations hereunder
(subject to approval of the Bankruptcy Court in the case of the Debtors);

        (b)     the execution of this Amendment by the individual whose signature is set forth at
the end of this Amendment on behalf of such Party, and the delivery of this Amendment by such
Party, have been duly authorized by all necessary corporate action on the part of such Party; and

       (c)     this Amendment has been executed and delivered by such Party and (assuming
due authorization, execution and delivery by the other Party hereto) constitutes the legal, valid
and binding obligation of such Party, enforceable against such Party in accordance with its terms.

       7.      Miscellaneous.

        (a)     All notices, requests, demands, claims and other communications hereunder shall
be in writing in English and shall be (i) transmitted by hand delivery, or (ii) mailed by first class,
registered or certified mail, postage prepaid, or (iii) transmitted by overnight courier, or (iv) by
an attachment to electronic mail, and in each case, at the address set forth below:

               Debtors:

               Paul J. Keenan Jr., Esq.
               Greenberg Traurig, P.A.
               333 S.E. 2nd Avenue, Suite 4400
               Miami, Florida 33131
               E-mail: keenanp@gtlaw.com

               Defendants:

               Steven Fender, Esq.
               101 NE 3rd Avenue, Suite 1500
               Ft. Lauderdale, Florida 33301
               E-mail: steven.fender@fender-law.com




                                                  4
             Case 18-19121-RAM        Doc 1546      Filed 11/14/19     Page 19 of 23



        (b)     This Amendment and all matters arising out of or relating to this Amendment are
governed by, and construed in accordance with, the laws of the State of Florida, without regard
to the conflict of laws provisions of such State that would cause the laws of another State to be
applied.

         (c)     The Bankruptcy Court shall retain jurisdiction with respect to all matters arising
from or related to this Amendment; provided, however, if the Bankruptcy Court does not
exercise jurisdiction, then any legal suit, action or proceeding arising out of or relating to this
Amendment must be instituted in the federal courts of the United States of America or the courts
of the State of Florida, in each case located in or for the City of Miami and County of Miami-
Dade, and each Party irrevocably submits to the exclusive jurisdiction of such courts in any such
suit, action or proceeding.

      (d)   This Amendment, and each of the terms and provisions hereof, may only be
amended, modified, waived or supplemented by an agreement in writing signed by each Party.

        (e)    This Amendment may be executed in counterparts, each of which is deemed an
original, but all of which constitutes one and the same agreement. Delivery of an executed
counterpart of this Amendment electronically or in PDF format shall be effective as delivery of
an original executed counterpart of this Amendment.

         (f)   Upon the entry of an Order by the Bankruptcy Court approving this Amendment,
this Amendment constitutes the sole and entire agreement of the Parties with respect to the
subject matter contained herein, and supersedes all prior and contemporaneous understandings,
agreements, representations and warranties, both written and oral, with respect to such subject
matter, including but not limited to the Terms of Settlement (August 13, 2019) executed by the
Parties.

       (g)     The recitals set forth above are incorporated herein by reference.

                                   [Signature pages to follow.]




                                                5
Case 18-19121-RAM   Doc 1546   Filed 11/14/19   Page 20 of 23
Case 18-19121-RAM   Doc 1546   Filed 11/14/19   Page 21 of 23
          Case 18-19121-RAM     Doc 1546    Filed 11/14/19   Page 22 of 23



        IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.


TRAVIS PORTFOLIO, LLC                              1 GLOBAL CAPITAL LLC


____________________________                       ____________________________
By:                                                By:
Its:                                               Its:


OLIPHANT FINANCIAL, LLC                            1 WEST CAPITAL LLC


____________________________                       ____________________________
By: ROBERT A. MORRIS                                                       By:
Its: CEO                                           Its:


COLLINS ASSET GROUP, LLC


____________________________
By:
Its:




                                        6
DocuSign Envelope ID: E20CB959-0BC6-40AC-8C99-36B71C31D5F5
                         Case 18-19121-RAM            Doc 1546   Filed 11/14/19   Page 23 of 23



                    IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
            first written above.


            TRAVIS PORTFOLIO, LLC                                       1 GLOBAL CAPITAL LLC


            ____________________________                                ____________________________
            By:                                                         By:
            Its:                                                        Its:


            OLIPHANT FINANCIAL, LLC                                     1 WEST CAPITAL LLC


            ____________________________                                ____________________________
            By: Robert Morris                                           By:
            Its: CEO                                                    Its:


            COLLINS ASSET GROUP, LLC


            ____________________________
            By: Michael Crossan
            Its: COO




                                                             6
